                      Case 1:21-mj-07147-JCB Document 3 Filed 06/21/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    District of
                                                __________      Massachusetts
                                                             District of __________

                  United States of America                        )
                             v.                                   )
                         ARIF UGUR
                                                                  )      Case No.
                                                                  )                         21-mj-7147-JCB
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        July 2015 through November 2017        in the county of              Middlesex               in the
                       District of      Mass. and elsewhere   , the defendant(s) violated:

            Code Section                                                    Offense Description
22 U.S.C. § 2778                                         Illegal Exports in Violation of the Arms Export Control Act

22 U.S.C. § 2778 &                                       Conspiracy to Violate the Arms Export Control Act
18 U.S.C. § 371

18 U.S.C. § 1343                                         Wire Fraud



         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u
                                                                           MICHAEL D                     Digitally signed by MICHAEL D
                                                                                                         BALESTRA
                                                                           BALESTRA                      Date: 2021.06.21 10:29:57 -04'

                                                                                             Complainant’s signature

                                                                                    Michael Balestra, Special Agent, HSI
                                                                                              Printed name and title

Sworn to
Sworn  tobefore me and signed in my presence.
          by telephone.

Date:             06/21/2021
                                                                                                Judge’s signature

City and state:                   Boston, Massachusetts                           U.S. Magistrate Judge Jennifer C. Boal
                                                                                              Printed name and title
